UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2269



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOSE ANTONIO LOZANO,

                                                Claimant - Appellant,

          and


PROPERTY, 3714 CANCUN LOOP, WEBB COUNTY,
LAREDO, TEXAS, WITH ALL APPURTENANCES AND
IMPROVEMENTS THEREON,

                                                            Defendant,

          versus


HILL TOP FARM,     LIMITED,   a   Texas   limited
partnership,

                                                             Claimant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-11-1)


Submitted:   March 14, 2002                  Decided:   March 21, 2002
Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Antonio Lozano, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jose Antonio Lozano appeals the district court’s order denying

his motions for a transcript and for application of a specific

statute.   We dismiss the appeal for lack of jurisdiction, because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 3